Appeal by defendant from a judgment of the County Court, Orange County (Hickman, J.), rendered November 14,1980, convicting him of criminal possession *593of stolen property in the first degree (three counts), falsifying business records in the first degree, and illegal possession of a vehicle identification number plate (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention, there was sufficient independent evidence, without considering the testimony of Denise Longendyke, defendant’s alleged accomplice, to corroborate the testimony of John Bennett, defendant’s conceded accomplice, to satisfy the requirement of CPL 60.22 (subd 1) (see, e.g., People v Glasper, 52 NY2d 970). O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.